Title: To George Washington from Garret Roorbach, 17 June 1776
From: Roorbach, Garret
To: Washington, George


New York, 17 June 1776. “Your Memorialist . . . has been so unhappy as to find, that Complaints respecting his Conduct have been made, to Colonel Mowland, the present Quarter Master General, who has forbid him to act any longer, as Barrack Master” for the city and county of New York. He desires to know nature of those accusations and requests an opportunity to defend himself against them.
